Citation Nr: 1712512	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-12 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right foot arthralgia. 

2.  Entitlement to service connection for right hand arthralgia. 

3.  Entitlement to service connection for right wrist arthralgia.  

4.  Entitlement to service connection for right shoulder arthralgia. 

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.  

6.  Entitlement to service connection for degenerative joint disease of the lumbar spine. 

7.  Entitlement to service connection for a left knee disability. 

8.  Entitlement to a rating in excess of 10 percent for degenerative changes and meniscal tear of the right knee, status post right medial femoral chondroplasty (right knee disability). 

9.  Entitlement to an initial rating in excess of 30 percent for depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2013 and January 2017, the Veteran testified at video conference hearings at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  Transcripts of the testimony are associated with the claims file.  

In July 2014, the Board remanded the case to the RO for further development and adjudicative action.

In this case the Veteran has not specifically alleged that he is unemployable due to his service-connected depression, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to this disability.  The Veteran testified at the January 2017 hearing that he is currently employed by the United States Postal Service.  Neither the Veteran nor his representative have asserted that he is unemployable due to his service-connected depression.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The issues of entitlement to service connection for degenerative joint disease of the lumbar spine and a left knee disability and to an increased rating for the service connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January 2017, before the Board promulgated a decision, the Veteran expressed at the Board hearing his desire to withdraw from appellate review the issue of entitlement to service connection for right foot arthralgia. 

2.  In January 2017, before the Board promulgated a decision, the Veteran expressed at the Board hearing his desire to withdraw from appellate review the issue of entitlement to service connection for right hand arthralgia.

3.  In January 2017, before the Board promulgated a decision, the Veteran expressed at the Board hearing his desire to withdraw from appellate review the issue of entitlement to service connection for right wrist arthralgia.

4.  In January 2017, before the Board promulgated a decision, the Veteran expressed at the Board hearing his desire to withdraw from appellate review the issue of entitlement to service connection for right shoulder arthralgia. 

5.  In January 2017, before the Board promulgated a decision, the Veteran expressed at the Board hearing his desire to withdraw from appellate review the issue of entitlement to service connection for erectile dysfunction.  

6.  For the entire time period on appeal, the Veteran's service-connected depression more nearly approximates occupational and social impairment with reduced reliability and productivity; reduced reliability in most areas and total social and occupational impairment have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his claim for entitlement to service connection for right foot arthralgia, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal by the Veteran of his claim for entitlement to service connection for right hand arthralgia, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal by the Veteran of his claim for entitlement to service connection for right wrist arthralgia, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal by the Veteran of his claim for entitlement to service connection for right shoulder arthralgia, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal by the Veteran of his claim for entitlement to service connection for erectile dysfunction, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

6.  For the entire period on appeal, the criteria for a 50 percent evaluation, but not higher, for the Veteran's service-connected depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the January 2017 Board hearing, before the Board promulgated a decision in this matter, the Veteran testified that he wished to withdraw from appellate consideration his claims for entitlement to service connection for right foot arthralgia, right hand arthralgia, right wrist arthralgia, right shoulder arthralgia, and erectile dysfunction.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for right foot arthralgia, right hand arthralgia, right wrist arthralgia, right shoulder arthralgia, and erectile dysfunction and the claims are therefore dismissed.




II.  Duties to Notify and Assist

The Veteran's claim for an increased rating for arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded four VA examinations, in April 2010, June 2011, April 2015, and February 2016 which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his depression disability has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  At the January 2017 hearing, the Veteran and his representative indicated that they disagreed with conclusions of the April 2015 and February 2016 VA examiners.  Yet the disagreement centered on a failure to substantiate a higher rating based on the Veteran's reported frequency of panic attacks.  This amounts to a disagreement with the interpretation of the VA examiner's report, not the accuracy or adequacy of that report.  The Board finds that these VA examinations are adequate to rate the Veteran's claim and will address the interpretation of the reports below.  

The agency of original jurisdiction (AOJ) substantially complied with the July 2014 remand orders, namely to issue a statement of the case for the Veteran's left knee claim, obtain the Veteran's treatment records, obtain his personnel records, and schedule him for further VA examinations, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

III.  Increased Rating

The Veteran seeks an initial rating in excess of 30 percent for the service-connected depression disability.  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Depression is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Finally, the Board notes that the Veteran has been diagnosed with depression and claimed to also have posttraumatic stress disorder (PTSD).  However, the June 2011 VA examiner concluded that the Veteran's symptoms did not meet the stressor criteria for a diagnosis of PTSD.  None of the VA examiners competently differentiated between the symptoms of the Veteran's service-connected depression and any other diagnosed mental disorder.  As a result, the Board has considered all of the Veteran's psychiatric symptoms to be due to his service-connected depression.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

Factual Background

The Veteran first claimed entitlement to service connection for depression in a February 2010 statement.  

At a VA examination in April 2010 for mental disorders, the Veteran was diagnosed with depressive disorder, not otherwise specified (NOS), and given a GAF score of 57.  The Veteran reported difficulties since he got into service at age 19.  He reported a divorce in 1998 and not seeing his children since that time.  He reported difficulty falling asleep three to four times per week, not good concentration, nervousness half the time, short temper, sadness 40 percent of the time, crying spells two to three times per month, and low energy, but he denied any attempts to kill himself.  He reported being sober and no problems with drugs.  The Veteran indicated he dresses himself, bathes himself, attends to his own toilet needs, lives with his wife, does chores around the house, has one friend, spends his time doing yard work, and tries to go to church.  He reported a 3 year history of working for the post office.  

The VA examiner noted that the Veteran is employed full time, does chores around the house, is in good physical health, has one friend, and has limited recreational and leisure pursuits.  The VA examiner reported "no loosened associations or flight of ideas," no bizarre motor movements, somewhat subdued mood, at times tearful, appropriate affect, no suicidal and homicidal ideations or intent, no impairment of thought process or communication, no delusions, hallucinations, ideas of reference, or suspiciousness, and adequate remote and recent memory, insight, judgment, and intellectual capacity.  The VA examiner opined that the Veteran is capable of handling his own financial affairs, has mild and persistent symptoms of depressive disorder NOS with no remissions.  The VA examiner found that the Veteran was anxious, was somewhat short tempered, stays to himself, has some sadness, has one friend, does go to church, but does not have a lot of interests, and takes no medication.  The VA examiner concluded that the Veteran's symptoms result in some impairment of social functioning.  

The Veteran complained of PTSD at treatment in March 2010.  He reported night terrors with sweating and difficulty falling back asleep for the previous four to five months.  He also reported anxiety attacks when planes were overhead or he watches war movies, though he denied dyspnea or chest pain.  He denied suicidal and homicidal ideations or hallucinations.  He reported having a good relationship with his wife and coworkers.  The Veteran endorsed disturbances with sleep, problems maintaining sleep, irritability, nightmares, exaggerated startle response, fatigue, and trouble initiating and maintaining sleep.  A brief mental status examination revealed that the Veteran was pleasant and cooperative, volunteered relevant information, described his mood as being "ok," displayed linear, goal directed thought processes, denied any manic symptoms, suicidal ideations, homicidal ideations, hallucinations, and appeared to have intact judgment, insight, memory, and attention.  The Veteran was diagnosed with anxiety, "R/O Post traumatic stress disorder," alcohol use, and nicotine dependence.  The Veteran was referred for follow-up with a mental health clinic.  

In an April 2010 statement, the Veteran said that his job in the army required him to load weapons that then killed people, which he said led to his sleeping condition.

A treatment note from April 2010 reveals a diagnosis of PTSD and a GAF score of 60.  He reported awakening drenched in sweat or standing in the closet, and difficulty dealing with his military experiences.  The Veteran stated in April 2010 that he feels panicky thinking about his military service and again referenced loading bombs on planes that were used to kill people.  He reported having trouble sleeping and missing work.  The Veteran denied suicidal attempts, legal trouble, and drug use.  He was alert and fully oriented and neatly dressed with good grooming and hygiene.  His speech and thoughts were normal, he denied hallucinations, his affect was full and appropriate, and his insight and judgement were unimpaired.  He was not judged to be a "suicide risk." 

The Veteran reported in his June 2010 notice of disagreement (NOD) that he is taking medication for PTSD, attends classes, has severe nightmares three times or more weekly, experiences sleepwalking, night sweats, and panic attacks, has problems with reliability at work, has few friends, has crying spells, and is estranged from his children.  He requested that PTSD be addressed in the RO's decision.  In his April 2011 substantive appeal, the Veteran requested to withdraw the PTSD issue and proceed with a claim for an increased rating for depression.  However, in May 2011 he wrote to the RO stating he has a diagnosis of PTSD and describing symptoms consistent with previous reports.  He also reported panic attacks three or more times per week.  

A June 2011 VA examination for PTSD was conducted.  The Veteran reported marital difficulties, depression, and PTSD.  The VA examiner noted that the Veteran takes anti-depressants, anti-anxiety medication, and is involved in individual psychotherapy.  He reported that his marriage is doing well, he sometimes likes to be alone, he is trying to get back into fishing, and he is busy with work at the post office.  He was noted to be casually dressed, tense, cooperative, attentive, anxious, and depressed.  His mood was constricted, he reported no delusions or hallucinations, and he was oriented.  He reported attention disturbances at work, including forgetting tasks.  The VA examiner noted the Veteran experiences panic attacks.  The VA examiner opined that the Veteran has good impulse control and can maintain personal hygiene, but has slight problems with engaging in exercise and driving.  His recent and immediate memory was mildly impaired.  The VA examiner concluded that the Veteran reports some symptoms of PTSD, but does not meet the stressor criterion as he was never directly exposed to the effects of hostile terrorist or military activity.  The VA examiner diagnosed the Veteran with depressive disorder NOS with symptoms of depressed mood, sleep problems and disturbance, anhedonia, anergia, difficulty concentrating, and a GAF score of 60.  The VA examiner opined that this results in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, with generally satisfactory functioning.  

At an initial psychiatric evaluation in October 2014, the Veteran complained of PTSD.  He reported recent worsening of symptoms.  The Veteran's symptoms were mood swings, depression, anger, panic attacks three to four times per week, poor sleep, poor memory, and poor concentration.  He denied violence to self or others.  A mental status examination revealed that he was oriented, casually dressed with good hygiene, cooperative, slightly restless, "depressed," and irritable, but denied suicidal and homicidal ideations, thoughts of feeling hopeless, and perceptual disturbances.  The Veteran returned to care in December 2014 with a chief complaint of trouble trusting other people.  He reported he was feeling the same as compared to the last visit, but noted he was sleeping better.  A mental status examination was consistent with prior reports, except the Veteran endorsed perceptual disturbances of hearing people talking about him.  At further treatment in February 2015, he reported doing a little better, compliance with his medications, and reported no side effects.  He discussed his guilt over his duties in service and a negative attitude at the post office.  The Veteran's symptoms were noted to be consistent with a paranoid psychotic diathesis.  The Veteran reported feeling better at treatment in April 2015. 

The Veteran underwent another VA examination for his mental disorder in April 2015.  The VA examiner diagnosed the Veteran with unspecified depressive disorder, but no other mental disorder.  The VA examiner opined the Veteran's depression results in the occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner reported that the Veteran continues to be irritable and has decreased motivation to participate in social activities.  The Veteran stated that he was distrustful of others, does not enjoy previously pleasurable activities as much, and keeps to himself a great deal.  The VA examiner noted that the Veteran gets along with his wife "reasonably well" and occasionally socializes, but has moderate psychosocial maladjustment.  The VA examiner highlighted the symptoms that were consistent with previous reports and opined that the Veteran presents with moderate to severe anxiety and depression at least half the time.  He reported that he has panic attacks at least twice per week.  The VA examiner indicated the Veteran's symptoms include depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  The VA examiner reported that the Veteran was alert, oriented, cooperative, somber, and anxious, with a constricted affect.  

At treatment in July 2015, the Veteran reported feeling better.  He also reported ongoing family conflicts.  The treatment notes indicate his perceptual disturbances were slightly less.  The impression given was progressive improvement of mood and psychotic symptoms on present medications.  The Veteran returned in November 2015 angry that his mental health notes indicated problems with alcohol as this had led to him losing his concealed weapons permit.  The Veteran was noted to be extremely angry, with less pressured speech, less labile/depressed mood, and less irritable/guarded affect.  

More recently, at a follow-up VA examination in February 2016, the Veteran was diagnosed with major depressive disorder, recurrent, moderate.  The VA examiner opined that this disability resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he does not talk as much to his wife, has trust issues, is sad sometimes when he does not talk to his wife, does some things with his wife, goes to the movies once in a while, and wants to avoid people a couple times per month.  The Veteran reported that he lost a lot of friends in his first divorce and a friend he had in the neighborhood talked behind his back.  He reported he works in the yard as much as he can, no longer fishes, lifts weights, or takes drives, and has panic attacks three times per week, especially when driving.  The Veteran reported difficulty at work, including tiredness and problems concentrating due to his depression symptoms.  The VA examiner reported that the Veteran endorsed symptoms including depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  The VA examiner indicated that the Veteran was well-groomed and casually dressed, cooperative, did not maintain eye contact, oriented, depressed, and restricted in his affect.  The VA examiner noted his emotional expression was appropriate to content and situation, he had no manic symptoms, his speech was clear, logical, and goal directed, his insight and judgment were fair, and he denied suicidal and homicidal ideations.  

At his Board hearing in January 2017, the Veteran testified that he disagreed with the VA examinations as they did not fully account for his symptoms, specifically mentioning panic attacks.  

Analysis

The Board finds that, for the entire period on appeal, the Veteran's psychiatric symptoms were commensurate with occupational and social impairment with reduced reliability and productivity, as contemplated by a 50 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130.  In this regard, the Veteran demonstrated symptoms that included difficulty sleeping, nightmares and night sweats, poor concentration, a short temper, crying spells, anxiety and panic attacks, mild impairment to memory and concentration, and sometimes missing work due to depressive symptoms.  He also was noted to forget to complete tasks and had difficulty establishing and maintaining effective work and social relationships.  He reported that he experiences panic attacks three times per week in a May 2011 statement to the RO in support of his claim for benefits.  However, he also was cooperative, able to maintain good hygiene, employed full time, able to maintain relationships at his work and at home with his wife, and had no hallucinations or suicidal or homicidal ideations.  He was given GAF scores between 57 and 60, which are consistent with moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks.  When the Veteran was treated in October 2014, his symptoms were noted to be mood swings, anger, panic attacks three to four times per week, poor sleep, and poor memory and concentration.  He established care at this time and began to receive regular treatment for his depression that continued through November 2015.  At the Veteran's last treatment session, he was extremely angry with the doctor and was given instructions on how to change his clinician.  

In an April 2015 VA examination, he was noted to continue to be irritable and to have experienced a decrease in motivation to participate in social activities.  He admitted he was distrustful of others, did not enjoy previously pleasurable activities, and kept to himself.  The VA examiner indicated the Veteran presents with moderate to severe anxiety and depression at least half the time.  The report notes that the Veteran has panic attacks more than once a week, flattened affect, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and impaired impulse control, among other notes.  Even though the VA examiner opined that the Veteran's occupational and social impairment is consistent with the 30 percent rating criteria, the symptoms reported are more consistent with a higher rating.  Further, the February 2016 VA examiner did find that occupational and social impairment consistent with a 50 percent rating was present.  The symptoms that supported this opinion are similar to the symptoms reported at the April 2015 VA examination, namely panic attacks more than once a week, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.
While the Veteran's symptoms appeared to have waxed and waned throughout the period on appeal, there is no concrete point that the Board can identify as when the Veteran's symptoms distinctly worsened.  As such, the Board will resolve doubt in favor of the Veteran and grant a 50 percent rating for the entire period on appeal.  

However, the Veteran's symptoms are not consistent with a rating in excess of 50 percent.  In evaluating the severity of the Veteran's depression, the Board points out that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan, 16 Vet. App.at 443.  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's depression throughout the pendency of his claim.  The isolated appearance of symptoms consistent with a higher rating is insufficient to warrant a rating in excess of 50 percent when there is insufficient evidence in the treatment notes and VA examinations to corroborate the existence of these symptoms.  For instance, testifying, as the Veteran did, at the January 2017 hearing that his panic attacks occur three times a week is consistent with panic attacks more than once a week, consistent with a 50 percent rating, but not near-continuous panic and depression, consistent with a higher rating.  The evidence of record does not show that the Veteran's panic is near-continuous and no VA examiner opined as much.  Further, the Board notes that the Veteran remains employed and married.  He has complained of trouble with his job and marriage.  Yet his symptoms have not become so severe as to prevent him from being able to maintain either his employment or his marriage.  

Notably, the evidence of record reflects that the Veteran has not exhibited suicidal ideations, obsessional rituals, abnormal speech, or neglect of personal appearance and hygiene.  Moreover, to the extent that his depression resulted in deficiencies in work and family relations, the above evidence reflects that the deficiencies were not "in most areas" and were the result of symptomatology less severe than that contemplated by the 70 percent rating criteria.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (holding that the Veteran must demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration).  For instance, the Veteran has not experienced ongoing deficiencies with judgment and thinking.  His speech has not been illogical, obscure, or irrelevant, and he has not exhibited neglect of personal appearance and hygiene.  

While there is evidence of some serious symptoms suggestive of the next higher rating, based on the frequency and severity of these symptoms the Veteran's disability picture does not more nearly approximate that required for a 70 percent disability rating.  The April 2015 VA examiner did opine that his symptoms result in impaired impulse control, consistent with a higher rating, yet this symptom was not present at the February 2016 VA examination.  The Veteran appeared very angry with his clinician in November 2015, yet there is little evidence he resorted to violence at that time period or has otherwise displayed impaired impulse control with unprovoked irritability.  The Veteran has not alleged that this symptom occurred during the period on appeal.  Thus, this one instance in inconsistent with the rest of the record. 

At the February 2016 VA examination, the VA examiner opined that the Veteran has an inability to establish and maintain effective relationships, consistent with a higher rating, yet this symptom was not present at other VA examinations.  It does not appear that the Veteran's employment status or marriage changed during this period as to indicate an inability to maintain relationships.  He has not alleged an inability to establish or maintain effective relationships, as opposed to difficulty with doing this as contemplated by the 50 percent rating.  A treatment note from December 2014 reflects "perceptual disturbances," including hearing people talk to him.  Yet neither the April 2015 VA examiner nor February 2016 VA examiner noted the presence of hallucinations or delusions.  The Veteran did not raise this symptom at the January 2017 hearing or allege ongoing perceptual disturbances.   While the inconsistencies in the recording of the Veteran's symptoms raise questions as to the possibility of a higher rating, these intermittent inconsistencies provide insufficient evidence to conclude that the Veteran's disability results in deficiencies in most areas.  

Further, these symptoms do not appear consistently in the treatment record and there is little other evidence to corroborate the VA examiner's notations.  Thus, the Board places less weight on these reports and more weight on the remaining evidence of record, which shows a fairly consistent set of symptoms consisting of impairment in relationships, at work and at home, sleep disturbances, panic attacks, and impairment to memory, but not suicidal ideations, impaired impulse control, neglect of personal appearance, abnormal or illogical speech, or near continuous panic.  Thus, based on the competent and probative evidence of record, the Board finds that the Veteran's disability picture does not more nearly approximate that required for a 70 percent disability rating.  See Vazquez-Claudio, 713 F.3d at 118 ("Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation").  In addition, at no time does the evidence show symptoms that would be consistent with total social and occupational impairment.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the limitations from the Veteran's service-connected depression are contemplated and reasonably described by the rating criteria discussed above.  For instance, the Veteran's panic attacks, difficulty establishing and maintaining relationships, sleep impairment, and mood disturbances are all contemplated by Diagnostic Code 9434.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

In summary, resolving reasonable doubt in favor of the Veteran for the entire period on appeal, the Board concludes the evidence of record more closely approximates the criteria for a 50 percent evaluation, but not higher, for the Veteran's depression.  The evaluation now assigned is based on all the evidence of record, rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).


ORDER

The appeal of the issue of entitlement to service connection for right foot arthralgia is dismissed. 

The appeal of the issue of entitlement to service connection for right hand arthralgia is dismissed.

The appeal of the issue of entitlement to service connection for right wrist arthralgia is dismissed.

The appeal of the issue of entitlement to service connection for right shoulder arthralgia is dismissed. 

The appeal of the issue of entitlement to service connection for erectile dysfunction is dismissed.  

For the entire period on appeal, entitlement to a 50 percent evaluation, but not higher, for depression, is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

The Veteran has claimed entitlement service connection for degenerative joint disease of the lumbar spine and a left knee disability and entitlement to an increased rating for his service-connected right knee disability.  

The Veteran was examined in February 2016 in connection with degenerative joint disease claim.  However, the VA examiner did not offer an opinion as to whether any current back disability is related to the Veteran's service.  The Veteran's service treatment records (STRs) indicate that the Veteran was treated in August 1997 for a back strain and put on a profile, he complained of back pain in January 2001, and a treatment note from January 2003 indicates complaints of pain in the Veteran's lower back.  He also complained of low back pain soon after he left service in a February 2006 treatment note.  Thus, a new opinion is necessary to evaluate whether any current back disability is related to the Veteran's in-service injury.  

The February 2016 VA examiner also evaluated the Veteran's left knee.  The VA examiner concluded that the Veteran's left knee condition was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner explained that the STRs are absent of documentation for chronic left knee pathology during military service or proximate to service.  However, the VA examiner did not address the evidence in the STRs of a left knee injury in January 2002, a physical profile for the Veteran from January 2002 for left knee pain, and did not have access to the Veteran's statements at the January 2017 hearing that he has had left knee pain ever since service.  The VA examiner's rationale fails to address important and relevant information, thus it is inadequate and a new opinion is necessary. 

Finally, the Veteran testified at the January 2017 hearing that the most recent VA examiner failed to test his range of motion in his right knee.  The Veteran explained that the VA examiner saw that he was in pain, told him he did not have to take off his braces, and said that he was not going to subject the Veteran to further pain.  The Veteran explained that he was willing to take off his braces for the testing but never took them off.  As such, the VA examination results do not appear to accurately reflect the severity of the Veteran's injury and he stated at the January 2017 hearing that he was willing to cooperate with requests to conduct a more thorough examination.  

Further, in a recent case, the Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to the Correia case, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Here, the VA examiner did not perform all the required testing.  Although the VA examiner explained that the Veteran could not comply, the Veteran's January 2017 hearing testimony indicates that he was willing to comply.  As such, another VA examination is necessary to either comply with 38 C.F.R. § 4.59 or to explain why such testing cannot be performed.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the service treatment records from August 1997, January 2001, and January 2003 indicating in-service treatment for his back, the treatment notes from February 2006 reflecting complaints of back pain, and his testimony at the June 2013 and January 2017 hearings.  The examiner should then:

(a)  Provide an opinion, with supporting clinical rationale, as to whether any low back disability is at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service.  The examiner should specifically address the evidence of in-service treatment for back pain and complaints of back pain soon after the Veteran's separation.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the service treatment records from January 2002 and his testimony at the January 2017 regarding his left knee pain.  The examiner should then:

(a)  Provide an opinion, with supporting clinical rationale, as to whether any left knee disability is at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service.  The examiner should specifically address the evidence of in-service treatment for left knee pain and the Veteran's reports of continuous left knee pain after service.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability

4.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current severity of the service-connected right knee disability.  The VA examiner should review the claims folder and note such review.  All indicated tests should be conducted.  

(a)  A thorough orthopedic examination of the right knee should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the knee.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee joint.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional right knee range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's right knee disability results in instability in the knee, and if so, whether the instability is slight, moderate, or severe.

5.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


